Home Office: Little Rock, AR Administrative Office: 570 Carillon Parkway St. Petersburg, FL 33716 May 5, 2014 Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re:Transamerica Advisors Life Insurance Company (formerly, Merrill Lynch Life Insurance Company) Merrill Lynch Life Variable Life Separate Account II Modified Single Premium Variable Life Insurance Policy (Prime Plan V- File No. 33-43058; 811-06227) Dear Sir or Madam: On behalf of Transamerica Advisors Life Insurance Company (“Transamerica Advisors”) and the Merrill Lynch Variable Life Separate Account II (the “Account”), we are filing a certification pursuant to paragraph (j) of Rule 497 under the Securities Act of 1933.In this regard, we certify that the form of Prospectus and Statement of Additional Information dated May 1, 2014 for certain deferred variable life policies offered by Merrill Lynch through the Account otherwise required to be filed under paragraph (c) of Rule 497 would not have differed from the form of Prospectus and Statement of Additional Information contained in the Form N-6 Registration Statement for the Account (the “Registration Statement”). The Registration Statement was filed electronically with the Securities and Exchange Commission on April 28, 2014 via EDGAR. Sincerely, /s/ Gayle A. Morden Gayle A. Morden Manager – Registered Products & Distribution Attachment cc:Arthur D. Woods Mary Jane Wilson-Bilik, Esq. Priscilla Hechler
